     Case 2:20-cv-01717-TLN-KJN Document 11 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN J. STOVALL,                                No. 2:20-cv-01717-TLN-KJN
12                      Petitioner,
13          v.                                         ORDER
14   WARDEN COVELLO, et al.,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 12, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 12, 2020, are adopted in full.

28          2. Petitioner’s application for a writ of habeas corpus is dismissed.
                                                      1
     Case 2:20-cv-01717-TLN-KJN Document 11 Filed 01/15/21 Page 2 of 2


 1          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 2   § 2253.

 3   DATED: January 13, 2021

 4

 5

 6

 7                                                            Troy L. Nunley
                                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
